Citation Nr: 1816220	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-18 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to January 16, 2009, for the grant of service connection for parasomnia with sleep terrors, to include on the basis of clear and unmistakable error (CUE) in a May 19, 1997 RO rating decision. 

2.  Entitlement to an initial rating greater than 50 percent prior to January 2, 2014, and greater than 70 percent from January 2, 2014, for parasomnia with sleep terrors.

3.  Entitlement to an initial rating greater than 10 percent for chronic fatigue syndrome (CFS) for the period prior to June 13, 2014.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to June 13, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from May 1994 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009, June 2011 and November 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The July 2009 rating decision granted the Veteran entitlement to service connection for his parasomnia with sleep terrors disorder, assigning him a 10 percent rating.  Thereafter, a subsequent June 2011 rating decision increased the rating to 50 percent, effective January 16, 2009 (the date of claim).  A January 2014 rating decision increased the rating to 70 percent, effective January 2, 2014.  Regardless of the RO's actions, the issue remains before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a November 2015 rating decision, the RO granted an increased 100 percent disability rating for the Veteran's service-connected CFS, effective June 13, 2014.

The Board notes that because the 100 percent rating assigned to the Veteran's service-connected CFS for the period since June 13, 2014 is the maximum rating available for this disability, a higher rating claim for the CFS disability for the period since June 13, 2014 is no longer on appeal.  However, the issue of entitlement to an initial disability rating in excess of 10 percent for CFS for the period prior to June 13, 2014 remains on appeal.

Additionally, the Board also finds that consideration of TDIU is limited to the period prior to June 13, 2014.  In this regard, the Veteran has been assigned a total schedular rating and special monthly compensation (SMC) under 38 U.S.C. § 1114 (s), effective June 13, 2014.  Here, the assignment of the Veteran's 100 percent schedular evaluation from June 13, 2014, renders the TDIU claim moot from the date of that total rating forward because he has also been granted an award of SMC based on the fact that he has a total schedular rating for CFS and has other disabilities independently ratable at 60 percent.  Therefore, the Veteran's benefits have already been maximized.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Under such circumstances, the claim for TDIU is moot for the period since June 13, 2014.

In April 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

In August 2017, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in April 2015 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C. § 7107(c) (2012) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The Veteran subsequently elected another Board hearing.

The Veteran underwent a hearing in January 2018 which was held by the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.





FINDINGS OF FACT

1.  The Veteran initially submitted a claim of entitlement to service connection for a sleep walking disability on March 5, 1997.

2.  In an unappealed May 1997 rating decision, the RO denied service connection for a sleep walking disability.

3.  A July 2009 rating decision granted the Veteran's service connection claim for parasomnia with sleep terrors and assigned an effective date of January 16, 2009, the date of receipt of the Veteran's petition to reopen his claim. 

4.  At the time of the May 1997 rating decision, service treatment records diagnosed the Veteran with a sleep disorder, as such, the May 1997 rating decision involved undebatable error which, had it not been made, would have manifestly changed the outcome of that decision with regard to the claimed sleep walking disability.

5.  Resolving all reasonable doubt in favor of the Veteran, his parasomnia with sleep terrors has been productive of total occupational and social impairment for the entire appeal period.

6.  For the period prior to June 13, 2014, the impairment from the Veteran's service-connected CFS was fully contemplated by the disability rating assigned for his service-connected the Veteran's parasomnia with sleep terrors.

7.  For the period prior to June 13, 2014, Veteran has a total rating for parasomnia with sleep terrors, and the record does not show that his remaining service-connected disabilities rendered him unemployable.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, denying service connection for a sleep walking disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2. The May 1997 rating decision denying service connection for a sleep walking disability was clearly and unmistakably erroneous.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.105 (2017).

3.  Entitlement to an effective date of March 5, 1997 but no earlier, for the grant of service connection for parasomnia with sleep terrors is warranted.  38 U.S.C. §5110 (2012); 38 C.F.R. §§ 3.156(c), 3.400 (2017).

4.  The criteria for a 100 percent disability rating for the Veteran's parasomnia with sleep terrors have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9499-9435 (2017).

5.  The criteria for an initial rating in excess of 10 percent for CFS for the period prior to June 13, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.88a, Diagnostic Code 6399-6354 (2017).

6.  The appeal as to the issue of entitlement to a TDIU prior to June 13, 2014, is dismissed as moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by May 2011, August 2011 and September 2011 letters.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


I.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

Here, the Veteran's initial service connection claim for a sleep walking disability was received by VA on March 5, 1997.  A May 1997 rating decision denied the Veteran's claim.  He was notified of the decision and did not appeal.  Consequently the decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §20.1103. 

In January 2009, the Veteran filed a petition to reopen his service connection claim for a sleep walking disability.  In a July 2009 rating decision, the RO granted the Veteran's service connection claim for parasomnia with sleep terrors and assigned an effective date of January 16, 2009, the date of receipt of the Veteran's petition to reopen his claim.

In the May 1997 rating decision, the RO denied the Veteran's claim for service connection for a sleep walking disability on the basis that there was no organic pathology found for the Veteran's sleep walking.

It is undisputed that the Veteran did not appeal the May 1997 rating decision within one year.  Therefore, the May 1997 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE. 38 C.F.R. § 3.105(a). 

The Veteran has made an allegation of CUE in the May 1997 rating decision which denied service connection for a sleep walking disability.

CUE claims are based on the evidence of record and law in effect at the time of the challenged VA decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement (NOD); otherwise, that determination becomes final and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  In this case, the Veteran did not initiate an appeal within one year of the notification of the May 1997 rating decision.  Therefore, that decision became final and will be accepted as correct in the absence of CUE.

For the purposes of authorizing benefits, the reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied.  The error must be undebatable and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never meet the high threshold of CUE.  38 U.S.C. § 5109A; Pierce v. Principi, 240 F. 3d 1348 (Fed. Cir. 2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 (1992); 38 C.F.R. § 3.105(a). 

The Veteran argues that he is entitled to an earlier effective date for service connection for his parasomnia with sleep terrors disability.  Specifically, the Veteran argues that there is clear and unmistakable error in the May 1997 rating decision that denied service connection for a sleep walking disability as the RO in its denial failed to note that the Veteran had an in-service diagnosis of a sleep disorder.  At the January 2018 Board hearing, the Veteran noted that while the May 1997 rating decision found that there was no diagnosis of a sleep walking disability, the record at the time of this decision reflects that there was "clinical proof" that the  condition existed.

Significantly, in the July 2009 rating decision which granted service connection for parasomnia with sleep terrors, the RO noted that the Veteran was diagnosed with sleep walking in service and he was later diagnosed with parasomnia with sleep terrors.

While the 1998 VA treatment record which diagnosed the Veteran with parasomnia with sleep terrors was not before the RO at the time of the May 1997 rating decision, an October 1996 service treatment record provided an Axis I diagnosis of a "sleep walking disorder".  Additionally, the December 1996 separation documentation and the Veteran's DD214 specifically indicate that the Veteran was discharged honorably for medical reasons based on his diagnosis of parasomnia.

The Board notes that in fact these specific records were available and associated with the claims file at the time of the May 1997 rating decision.  

Thus, the medical evidence on file at the time of the May 1997 RO decision did not support the RO's conclusion that the Veteran's service treatment records documented no diagnosis of an organic disease in the military.  The totality of the evidence of record at the time of prior May 1997 rating decision-to include his service treatment records-supports the conclusion that the Veteran had a diagnosis of a sleep walking disability during his active duty service.  

The October 1996 service treatment records relied on by the RO in awarding service connection in July 2009 were before the RO in May 1997.  Because the report was not noted in the rating decision, it can be held that the RO committed CUE by failing to consider that evidence.  

In light of the foregoing, the Board finds that, while the correct facts were before the RO at the time of the May 1997 adjudication, had the RO fully reviewed the medical evidence on file, to include the reports of in-service examinations, such would have manifestly changed the outcome of the RO's decision as regards to parasomnia with sleep terrors.

The diagnosis of a sleep walking disorder had been established at the time of the original claim.  While the May 1997 rating decision indicated that there was no diagnosis of a sleep walking disorder, a sleep walking disorder diagnosis is reflected in the October 1996 service treatment record which was available at the time of the May 1997 rating decision.  See 38 C.F.R. §3.156(c) (4).  Under these circumstances, the  Board finds that the that the May 1997 rating decision denying service connection for a sleep walking disability was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105.  

Accordingly, the grant of service connection for parasomnia with sleep terrors is effective March 5, 1997, the date VA received the Veteran's original claim.  See Id.  §3.156(c) (3).


II.  Higher Initial Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of CFS and parasomnia with sleep terrors disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

A.  Parasomnia with Sleep Terrors

A July 2009 rating decision granted the Veteran entitlement to service connection for his parasomnia with sleep terrors disorder, assigning him a 10 percent rating, effective January 16, 2009 under Diagnostic Codes 9499-9435.  Thereafter, a subsequent June 2011 rating decision increased the rating to 50 percent, effective January 16, 2009 and a January 2014 rating decision increased the rating to 70 percent, effective January 2, 2014.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

The Board notes that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  The Board observes that the DSM-IV provides GAF scores, but the DSM-5 does not.  However, the Board will continue to consider the GAF scores provided during the course of the appeal.

Factual Background and Analysis

The Veteran underwent a VA examination in January 2009.  The examiner provided diagnoses of parasomnia with sleep terrors and dysthymic disorder.  The examiner opined that the best description of the Veteran's current psychiatric impairment was occupational and social impairment with moderate decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran was functioning satisfactorily with routine behavior, self-care and conversation.

The Veteran underwent a VA examination in October 2010.  The Veteran reported that his sleep was disrupted by sleep walking on most nights and left him feeling fearful and fatigued.  He was unable to sleep except when it was light in the morning.  Normally he lacked concentration and focus during the morning and early afternoon.  He was self-employed as an architectural photographer and his work allowed him to set his own hours.  He reported that he frequently had to reschedule his work assignments due to his fluctuating energy level and sleep problems.  He estimated that he had lost up to 200 days of work over the past year due to his problems with mood and sleep.  The diagnosis was a mood disorder and a GAF score of 55 was assigned.  The Veteran reported that he was fairly isolative and his depression/low mood affected his energy level to the point where he had difficulty functioning during the day.  He tried to avoid contact with people on the job due to his irritability and his irritability and sleep disorder had negatively impacted his intimate relationships.

The Veteran underwent a VA examination in May 2011.  The Veteran had an Axis I diagnosis of a sleep walking disorder and a sleep terror disorder.  The examiner noted that the Veteran was currently unemployed due to his sleep walking and night terrors disorder.  These disorders interfered with his focus of attention and intention activities which prevented him from being able to function in an occupational situation.  A GAF score of 50 was assigned and the examiner noted serious symptoms and serious impairment in social and occupational functioning.  The examiner opined that there was total occupational and social impairment due to his mental disorder signs and symptoms.  The examiner noted that the Veteran was unable to perform the usual and customary duties of his profession due to his inability to sustain focused attention, inability to sustain directed activity and irritability that interfered with interpersonal interactions all which resulted from the sleep deprivation effects of sleep terror and sleep walking disorders.  The examiner opined that the Veteran's reported symptoms were of sufficient severity to cause total disability in gainful employment and absent these symptoms, he would be fully capable of working in his usual profession.

The Veteran underwent a VA examination in January 2014.  The Veteran had diagnoses of a sleep terror disorder and a sleep walking disorder.  The examiner, who had also conducted the May 2011 VA examination, indicated that the Veteran's level of social and occupational impairment was best summarized as occupational and social impairment with reduced reliability and productivity.

Following careful review of all the evidence of record, the Board finds that the Veteran's psychiatric symptoms are commensurate with total occupational and social impairment, as contemplated by an initial 100 percent disability rating from the effective date of service connection.  See 38 C.F.R. §§ 4.7, 4.130.

As reflected above, during this period, the Veteran has exhibited a variety of symptoms and the Board acknowledges that there has apparently been a degree of fluctuation with respect to the severity of his symptoms.  However, after a thorough review of the evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the disability picture resulting from his symptoms of parasomnia with sleep terrors symptoms more nearly approximate a 100 percent disability evaluation due to total occupational and social impairment.

The Board notes that the Veteran's symptoms had increased in severity to the point where he could no longer maintain employment as the May 2011 VA examiner indicated that the Veteran's reported symptoms were of sufficient severity to cause total disability in gainful employment.  Significantly, the May 2011 VA examiner also specifically found that there was total occupational and social impairment due to his mental disorder signs and symptoms.  As noted above, under the general rating formula for mental disorders a 100 percent rating is assigned for total occupational and social impairment.

Accordingly, the Board finds the evidence of record indicates the Veteran's parasomnia with sleep terrors symptoms result in what more nearly approximates total social and occupational impairment.

As the Board finds that the Veteran's parasomnia with sleep terrors symptoms are commensurate with total occupational and social impairment, the Board finds a 100 percent disability rating is warranted, from March 5, 1997, the effective date of service connection.  See 38 C.F.R. §§ 4.7, 4.130.

B.  CFS

The June 2011 decision granted service connection for CFS at an initial 10 percent disability rating, effective September 27, 2010 under Diagnostic Codes 6399-6354.  Thus, his disability has been rated by analogy under Diagnostic Code 6354 for chronic fatigue syndrome.  38 C.F.R. §§ 4.20, 4.27 (2017).

As noted above, in a November 2015 rating decision, the RO granted an increased 100 percent disability rating for the Veteran's service-connected CFS, effective June 13, 2014.

Under Diagnostic Code 6354, a 10 percent rating is assigned for CFS which waxes and wanes, but results in period of incapacitation of at least one but less than two weeks total duration per year; or for symptoms controlled by continuous medication.  A 20 percent disability is assigned under this code for symptoms which are nearly constant and restrict daily activities by less than 25 percent of pre-illness level; or, which wax and wane, resulting in incapacitation of at least two but less than four weeks total duration per year.  A 40 percent is assigned for symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for symptoms, which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  See 38 C.F.R. § 4.88b.

Factual Background and Analysis

The Veteran underwent a VA examination in September 2010.  The Veteran reported feeling fatigued since 1994.  The diagnosis was sleep disturbance with secondary fatigue which was attributable to the psychiatric disability.  The condition resulted in increased absenteeism because of weakness or fatigue.  However, there were no effects on the Veteran's usual daily activities.

A June 2014 CFS disability Questionnaire noted that the Veteran's CFS had reduced his daily activity level to less than 50 percent of his pre-illness level while he also had debilitating fatigue, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches and sleep disturbance.  He also had poor attention, an inability to concentrate, forgetfulness and confusion.  The examiner indicated that these symptoms were nearly constant and were so severe as to occasionally preclude self-care.  He also had at least 5 weeks of incapacitation throughout the year.  

As a result of this Questionnaire, the RO, in a November 2015 rating decision granted an increased 100 percent disability rating for the Veteran's service-connected CFS, effective June 13, 2014.

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's CFS disability do not warrant an initial disability rating in excess of 10 percent for the period prior to June 13, 2014.  

As noted above, a July 2009 rating decision granted the Veteran entitlement to service connection for his parasomnia with sleep terrors disorder under Diagnostic Codes 9499-9435.  Thereafter, in a June 2011 rating decision, the RO granted service connection for CFS as secondary to the service-connected parasomnia with sleep terrors disability.

Also noted above, the Board has granted an initial 100 percent disability rating for parasomnia with sleep terrors based on a May 2011 VA examiner's finding that the Veteran's parasomnia with sleep terrors resulted in total social and occupational impairment.

In this instance, the Board finds that for the period prior to June 13, 2014, an initial rating in excess of 10 percent for CFS is not warranted as there is no indication for this period that the CFS disability alone results in symptoms which were nearly constant and restrict daily activities by less than 25 percent of pre-illness level which would warrant a higher initial rating.

The Board notes that the September 2010 VA examination noted that the Veteran had sleep disturbance with secondary fatigue which was attributable to the psychiatric disability which resulted in increased absenteeism because of weakness or fatigue.  However, the examiner also specifically indicated there were no effects on the Veteran's usual daily activities.

Not until the June 2014 CFS Disability Questionnaire is there any medical evidence that the Veteran's CFS alone resulted in symptoms that would warrant an initial rating in excess of 10 percent.  As detailed above, the June 2014 specifically attributed the Veteran's symptoms to his CFS which resulted in the November 2015 rating decision granting a 100 percent disability rating for the period since June 13, 2014.

As a result the Board finds that for the period prior to June 13, 2014, any noted fatigue or weakness has already been taken into account when assigning the rating for the underlying occupational and social impairment resulting from the service-connected parasomnia with sleep terrors.  Consequently, providing separate compensation for this CFS for this time period would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14.  Additionally, there is no indication from the record that the CFS for this period caused any impairment not accounted for by the now 100 percent rating assigned for parasomnia with sleep terrors.  As the Veteran has already been assigned a separate 10 percent rating for CFS for this time period, the Board will not disturb this rating.  However, as explained, there is no basis for assigning an initial rating in excess of 10 percent for service-connected CFS for the period prior to June 13, 2014.

Accordingly, as the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for a service-connected CFS disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  TDIU

The Veteran filed a claim for a TDIU that was received by VA on June 1, 2011.

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

As noted above, a November 2015 rating decision granted SMC under 38 U.S.C. § 1114 (s), effective June 13, 2014 based on his 100 percent schedular rating for CFS and additional disabilities that are independently rated at 60 percent or more.  As a result, the grant of a 100 percent rating for the Veteran's service connected CFS and SMC on account additional disabilities that are independently rated at 60 percent or more renders the issue of entitlement to TDIU for the period since June 13, 2014 moot.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

Regarding the period prior to June 13, 2014, the Veteran's service-connected disabilities were parasomnia with sleep terrors at a 100 disability rating; CFS at a 10 percent rating; a left trochanteric bursitis with iliotibial band syndrome disability at a 10 percent rating; a scar left, lower back at a 10 percent rating; an atrophy of the left testicle disability at a noncompensable rating; and a scar of the right ankle at a noncompensable disability rating.

In the case at hand, there is no allegation or evidence that TDIU may be awarded independently of the Veteran's parasomnia with sleep terrors.  

The Veteran has not argued, and no evidence indicates, that the service-connected left knee disabilities have prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2017).  

As determined above, while the Veteran was service-connected for CFS as secondary to parasomnia with sleep terrors at a 10 percent disability rating for this time period, the evidence demonstrates that any employability issues for this period were already accounted for with his parasomnia with sleep terrors disability for which he had a total rating.  Additionally, the September 2010 VA examiner also noted that the Veteran's fatigue had no effects on the Veteran's usual daily activities.

Notably, a May 2011 VA examiner opined that the Veteran's reported symptoms of his sleep deprivation effects of sleep terror and sleep walking disorders were of sufficient severity to cause total disability in gainful employment and absent these symptoms, he would be fully capable of working in his usual profession.

Significantly, a June 2011 VA examiner also specifically opined that the Veteran's service-connected left trochanteric bursitis with iliotibial band syndrome would have minimal impact on his ability to obtain and maintain employment as a photographer while his left trochanteric bursitis with chronic pain would only have "some" impact on his ability to obtain and maintain a labor job.  The examiner also opined that his lower back scars, right ankle scars and testicular atrophy disabilities would have no impact on his ability to obtain and maintain any form of employment as the Veteran also reported that the majority of his functional impairment was related to his parasomnia with sleep terrors disability.

Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU for the period prior to June 13, 2014.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for the issue of entitlement to a TDIU, and it is dismissed.  See 38 U.S.C. § 7105 (d) (5) (2012); 38 C.F.R. § 20.202 (2017).








ORDER

Entitlement to an effective date of March 5, 1997, for the grant of service connection for parasomnia with sleep terrors is granted.

Entitlement to an initial 100 percent disability rating for parasomnia with sleep terrors from January 6, 2009 is granted.

Entitlement to an initial rating greater than 10 percent for CFS for the period prior to June 13, 2014 is denied.

The appeal as to the issue of entitlement to a TDIU is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


